Case 1:20-mj-11195-UA Document 3 Filed 12/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERE
-against-
cR- ( )C)
Row Fryiereq - Ganpss 20 ns W\ AS
Defendant(s).
x
Defendant Law\ huttAw'y: Carp) hereby voluntarily consents to
participate in the following proceeding via oe videoconferencing or ——teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony information, Defendant Must Sign Separate Waiver of
Indictment Form)

L Bail/Detention Hearing

LL Conference Before a Judicial Officer

bt be Syne bone Logo

Defendgnt’s Signature Defendanf's’Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant}

(
Ui Badan (aurg? Same Nini
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

eh

Date U.S. District Judge/

 

   
  

 

  

 

USS. Magistrate Judge

 
